This case was originally tried in the police court of the city of Pawhuska, and a judgment of conviction there had. Plaintiff in error appealed to the county court of Osage county, and was again convicted. On the 24th day of September, 1909, following this conviction, he was adjudged to pay a fine of one hundred dollars and be imprisoned for a period of ninety days. Upon this date the plaintiff in error was given 60 days to make and serve case-made. No time was fixed by the court extending the time within which to file the appeal, as provided by the statute. Sec. 6948, Comp. Laws 1909, provides that the appeal must be filed within 60 days from the date of the judgment, unless for good cause shown the court extends this time, and under this section of the statute it cannot be extended more than 60 days. The appeal in this case was filed on December 24th, 1909, thirty-one days too late. There are other defects in the record, but for this defect, which is fatal, the appeal will have to be dismissed, and it is so ordered. *Page 596